The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
By amendment of November 12, 2021, the Applicant amended claims 1, 3, 7, 8 and 9 to emphasize the distinguishable features of the instant invention. Therefore, claims 1, 3-11 are currently active in the application and in condition for allowance.  

Allowable Subject Matter
The closest reference to Han et al. (US Patent Publication No. 2011/0078536 A1), does not show the limitation “…the display controller: determines whether the first image data and the second image data are same or different from each other to determine whether or not the second image data is to be output to the display panel, when the first image data and the second image data are the same, invalidates the second image data, and when the first image data and the second image data are different from each other, outputs the second image data to the display panel, counts a number of pieces frames of the second image data transferred from the host controller after outputting the first image data to the display panel, and outputs the second image data to the display panel when the counted number of pieces frames of the second image data reaches a predetermined count threshold”. 
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1: “A display control device that controls a display device including a display panel on which an image is displayed, the display control device comprising: a host controller that obtains or generates image data of the image; and a display controller that outputs the image data to the display panel, the image data being transferred from the host controller to the display controller, wherein: the host controller outputs a vertical 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free).  

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692